Brandywine Senior Living at Potomac LLC, et al. v. Ronald A. Paul, et al., No. 2428, Sept.
Term 2016. Opinion filed on April ____, 2018, by Berger, J.

                                     HEADNOTES

CONDITIONAL USE APPLICATION - MODIFICATION OF PLANS DURING
HEARING - IMPARTIALITY OF TRIBUNAL

A hearing examiner did not impermissibly align himself with a conditional use applicant
by suggesting and permitting certain amendments to the conditional use application during
the hearing. Montgomery County Zoning Ordinance § 59-7.3.1.D.3., titled “Amendment
of an Application,” permits the amendment of an application prior to a hearing under
certain circumstances, but is entirely silent as to the amendment of an application during a
hearing. The statutory framework of the zoning ordinance embraces flexibility in the
conditional use approval process in order to seek compatibility between a proposed project
and the surrounding neighborhood.

CONDITIONAL USE APPLICATION - COMPATIBILITY WITH THE
SURROUNDING NEIGHBORHOOD AND CONFORMANCE WITH THE MASTER
PLAN - CONSIDERATION OF DEPARTING CONDITIONAL USE

When the zoning ordinance requires the hearing examiner to consider whether a proposed
use is “harmonious with and will not alter the character of the surrounding neighborhood
in a manner inconsistent with the plan” and requires that any proposed structure “be
compatible with the character of the residential neighborhood,” the hearing examiner does
not err by considering the specific features of the currently existing residential
neighborhood, including the departing conditional use.

CONDITIONAL USE APPLICATION - REASONING OF THE HEARING EXAMINER
- NOISE - STORMWATER DRAINAGE

A hearing examiner’s determinations with respect to noise impacts and stormwater
drainage were supported by evidence and the appellate court would not reweigh conflicting
testimony, including expert testimony, on these issues.

CONDITIONAL USE APPLICATION - UNDUE HARM TO ECONOMIC VALUE OF
NEIGHBORING PROPERTY

When a hearing examiner was required pursuant to Montgomery County Zoning Ordinance
§ 59-7.3.1.E.g.i. to analyze whether a proposed use would cause “undue harm to the
neighborhood as a result of . . . adverse effect . . . to economic value of abutting and
confronting properties,” the hearing examiner did not err by considering an existing
departing conditional use. The effect of a proposed conditional use on a neighboring
property’s value must be evaluated against the specific, actual current value of the property,
not based upon a hypothetical alternative for the proposed conditional use site.




                                              2
Circuit Court for Montgomery County
Case Nos. 421781-V, 421782-V

                                                     REPORTED

                                        IN THE COURT OF SPECIAL APPEALS

                                                  OF MARYLAND


                                                       No. 2428

                                                September Term, 2016

                                      ______________________________________


                                         BRANDYWINE SENIOR LIVING AT
                                             POTOMAC LLC, ET AL.

                                                          v.

                                              RONALD A. PAUL, ET AL.
                                      ______________________________________


                                           Eyler, Deborah S.,
                                           Berger,
                                           Fader,

                                                          JJ.

                                      ______________________________________


                                                 Opinion by Berger, J.

                                      ______________________________________

                                           Filed: April 30, 2018
       This appeal arises from a decision of the Montgomery County Board of Appeals

(the “Board”) granting an application for a conditional use filed by Brandywine Senior

Living at Potomac, LLC (“Brandywine”). Brandywine received conditional use approval

for a three-story residential care facility, to be built on property located at 10800 Potomac

Tennis Lane in Potomac, Maryland (the “Property”). Ronald A. Paul and Toni H. Paul,

whose residence abuts the Property, as well as the West Montgomery County Citizens

Association (“WMCCA”), the Brickyard Coalition (“Brickyard”), and Curtis B. Uhre

(collectively, the “Neighbors”)1 filed petitions for judicial review in the Circuit Court for

Montgomery County. The circuit court affirmed in part and reversed in part the decision

of the Board and remanded to the Board for further consideration. All parties appealed.2

       The parties have presented multiple issues for our consideration on appeal, which

we have consolidated and rephrased as follows:

              I.     Whether the hearing examiner erred by permitting
                     Brandywine to submit modified plans in response to
                     various issues raised by the opposing parties.

              II.    Whether the hearing examiner’s findings were
                     supported by substantial evidence and premised upon
                     accurate conclusions of law.


       1
         Certain arguments discussed in this appeal are advanced only by the Pauls, others
by WMCCA, Brickyard, and Mr. Uhre (but not the Pauls), and still others by all of the
Neighbors, including the Pauls. The Pauls filed one brief in this appeal, and WMCCA,
Brickyard, and Mr. Uhre filed a separate brief. Each joined certain arguments expressed
in the briefs filed by other parties.
       2
         The County and Brandywine are designated the appellants/cross-appellees. The
Pauls and the other Neighbors are designated the appellees/cross-appellants. The Pauls
and the other Neighbors each appealed separately.
For the foregoing reasons, we shall affirm the opinion of the Board granting the conditional

use. We, therefore, shall remand to the circuit court for the entry of an order affirming the

Board’s actions in their entirety.

                             FACTS AND PROCEEDINGS

       The Property is a triangular 4.02-acre parcel located in the RE-2 zone,

approximately 600 feet north of the intersection of Falls Road (Maryland State Route 189)

and Potomac Tennis Lane. The RE-2 zone is zoned for large-lot residential use, with a

minimum lot size of two acres. For over forty years, the Potomac Tennis and Fitness Club

operated on the property pursuant to a conditional use approval granted in 1975. 3 The

tennis club’s use of the Property included twelve tennis courts, a two-story clubhouse, a

storage shed, and forty-nine parking spaces. During the winter months, six of the tennis

courts were enclosed in a temporary bubble structure.

       The Property abuts the Falls Road Golf Course to the north and east and the Arden

Courts dementia-care assisted living facility and Manor Care of Potomac skilled nursing

home to the south. Manor Care of Potomac is a two-story, 172-bed skilled nursing home.

Arden Courts is a 52-bed dementia care assisted living facility. The Pauls’ residential

property is adjacent to the west side of the Property. The Pauls’ residence is located

approximately 155 feet from the joint property line.


       3
         At the time the tennis club received its approvals, the County referred to such
approvals as “special exceptions.” “Special exceptions” were renamed “conditional uses”
as part of comprehensive revisions to the Montgomery County Zoning Ordinance effective
October 30, 2014. See Montgomery County Zoning Ordinance § 59-1.4.2. For clarity, we
shall use the term “conditional use” to refer both to “conditional uses” and “special
exceptions,” regardless of the date they were approved and the term in use at that time.
                                             2
      The Staff of the Montgomery County Planning Department (the “Technical Staff”)

defined the boundaries of the Property’s surrounding neighborhood and described the area

as follows:

              The neighborhood delineated for this Application (See figures
              2 and 3 below) is approximately 260 acres in size and extends
              out from the Subject Property by about 2,000 feet in all
              directions. To the north, the neighborhood extends to the
              northern property edge of the Falls Road Golf Course along
              Eldwick Way and the rear of lots in the Bedfordshire
              Community. The boundary then turns southwest, following
              the northwestern edge of the Potomac Glen community to
              South Glen Road. The southern boundary follows South Glen
              Road and Democracy Boulevard, and the eastern boundary
              includes the eastern boundary of the Bullis School located on
              the east side of Falls Road, and then angles back to follow Falls
              Road north to Eldwick Way.

              The majority of the neighborhood is comprised of two
              properties: the Falls Road Golf Course which is a 149 acre
              property immediately adjacent to the north and east of the
              Subject Property, and the Bullis School which is a K-12 private
              education facility located on 100 acres southeast of the Subject
              Property on the opposite side of Falls Road. The rest of the
              neighborhood is primarily residential with one-family
              detached houses in the Potomac Glen and Glen Falls
              communities located southwest of the Site. Immediately to the
              south of the Site is a Manor Care elderly care facility and
              directly south of the Manor Care facility is the Normandie
              Farms Restaurant and Inn. Almost all of the neighborhood is
              zoned RE-2 with the exception of the lots directly fronting on
              South Glen Road and Democracy Boulevard which are zoned
              R-200, and the Glen Falls community which is RE-2/TDR-1.

The Technical Staff provided two aerial photographs and a map illustrating the

neighborhood. We have reproduced the figures below:




                                             3
In Figure 1, the Property can be seen in the center of the photograph, with the golf course

to its north and east. The two large buildings making up the Manor Care/Arden Courts

complex are seen south of the Property. The Paul’s home is located on the cul-de-sac on

the left edge of the photograph, abutting the Property to the southwest. The Pauls’ home

is the only residence abutting the Property.




                                               4
5
Figures 2 and 3 are equivalent aerial photos and maps, showing the same area. In Figure

3, the Manor Care/Arden Courts complex is represented by numeral 1 on the map. The

Falls Road Golf Course is represented by numeral 2, and the Bullis School is represented

by numeral 3. The Property is located in the triangle near the center of the map. The Pauls’

property is not identified in Figures 2 or 3.

       On July 9, 2015, Brandywine submitted its conditional use application to the

Montgomery County Office of Zoning and Administrative Hearings (“OZAH”).

Brandywine sought approval for a luxury senior residential care facility with 140 beds in

120 suites (the “Project”).4 The Project includes seventy-three parking spaces, an indoor

pool, restaurant-style dining, and various other amenities. The Project further includes

extensive landscaping on the Property, including perimeter landscaping, courtyards, a

fountain, a pergola, a gazebo, and community garden space.

       Pursuant to Section 59-7.3.1.D of the Montgomery County Zoning Ordinance

(2014) (“Z.O.”), OZAH referred the conditional use application to the Technical Staff for

review. On October 2, 2015, the Technical Staff issued a 31-page report recommending

approval of the Project, subject to eleven conditions. The Technical Staff also prepared a

PowerPoint presentation for its presentation on the conditional use application to the

Montgomery County Planning Board (the “Planning Board”). On October 15, the Planning

Board met and unanimously recommended approval of the application. The Planning




       4
           Some units would be double-occupancy.
                                                6
Board adopted the conditions recommended by the Technical Staff and added two

additional conditions.

       Thereafter, the matter was referred to the hearing examiner for the OZAH. The

hearing began on November 6, 2015, and continued for three additional days on

December 3, 2015, December 7, 2015, and January 15, 2016. Over the course of the

hearing, the hearing examiner heard testimony from Brandywine representatives,

individuals in opposition to the Project, as well as various expert witnesses in the fields of

land planning, architecture, landscape architecture, civil engineering, transportation

planning, acoustical engineering, and real estate appraisal, among others. The hearing

examiner heard testimony on issues relating to, inter alia, the Project’s conformance with

the recommendations of the applicable master plan, the effect of the Project on neighboring

properties, and the compatibility of the Project with the surrounding neighborhood.

       On December 7, 2015, the Pauls testified about particular concerns relating to the

effect the Project would have on their peaceful enjoyment of their property as well as the

economic value of their property.         The hearing examiner inquired as to whether

Brandywine would consider making certain modifications to improve compatibility with

the Pauls’ property, including relocating the trash enclosure to the east side of the Property,

modifying the stormwater management facility proposed along the property line between

the Property and the Pauls’ property, moving a service drive, and reducing the height of

the western facade of the building closest to the Pauls’ residence.

       Subsequently, Brandywine submitted revised plans addressing many of the

concerns raised at the December 7, 2015 hearing. The trash enclosure was moved an

                                              7
additional thirty-seven feet from the shared property line with the Pauls, the service drive

was reconfigured, and the stormwater facility was modified and relocated. Brandywine

further added a decorative masonry privacy wall and removed the third floor from the

western portion of the building closest to the Pauls’ property.

       On December 15, 2015, the hearing examiner issued a notice to all parties entitled

to notice explaining that Brandywine had submitted revised plans amending its application.

The hearing examiner informed the parties that the revised plans would be evaluated at the

January 15, 2016 hearing. In addition, the hearing examiner forwarded the revised plans

to the Technical Staff. The Technical Staff reviewed the revised plans and concluded that

the revised plans were “still in conformance with the findings of the Technical Staff Report

dated October 15, 2015.”

       The revisions were discussed in detail at the January 15, 2016 hearing. The Pauls

continued to express concern about the proximity of the trash enclosure to their property.

In response, Brandywine offered to relocate the trash enclosure to the northeastern side of

the Property, on the opposite side of the Property from the shared property line with the

Pauls. Brandywine submitted plans reflecting the revised location for the trash enclosure

on January 20, 2016. The Technical Staff approved the revised plans on January 29, 2016.

Thereafter, the parties were provided with an opportunity to respond to the revision and




                                             8
the Technical Staff’s review of the revised plans.5 The administrative record was closed

on February 19, 2016.

       On March 21, 2016, the hearing examiner issued a comprehensive 96-page report

and decision. The report addressed the various issues and concerns raised by the parties in

opposition. The report additionally set forth factual findings and applied the factual

findings to the various factors set forth in the applicable provisions of the zoning ordinance.

The hearing examiner granted Brandywine’s conditional use application subject to sixteen

conditions.

       The Neighbors subsequently filed requests for oral argument, which Brandywine

opposed. The Board considered the hearing examiner’s report at its April 13, 2016

worksession, along with the requests for and oppositions to oral argument. On April 26,

2017, the Board issued an opinion in which it adopted the hearing examiner’s report and

decision. The Board determined that “the record compiled by the Hearing Examiner is

thorough and exhaustive, and that the Hearing Examiner’s Report [] contains clear and

detailed conditions of approval.” The Board further determined that “no further argument

is necessary for it to be able to render a decision on [Brandywine’s] application.”

       The Neighbors filed a petition for judicial review of the Board’s decision in the

Circuit Court for Montgomery County on May 20, 2016.6               A hearing was held on


       5
         Ultimately, the hearing examiner concluded that revisions made after the final
hearing date would not be permitted, and the hearing examiner’s approval was based upon
revisions submitted up to and including December 22, 2015.
       6
         The Neighbors filed two separate petitions for judicial review. One petition was
filed by WMCCA, Brickyard, and Mr. Uhre. The other petition was filed by the Pauls.
                                              9
November 4, 2016. The Neighbors raised several arguments before the circuit court. The

Neighbors asserted that the hearing examiner committed prejudicial legal error by

permitting Brandywine to amend the conditional use application after the hearing on the

application had begun and after the applicant had completed its case. The Neighbors

further argued that hearing examiner’s findings with respect to noise, adequacy of drainage,

and economic value of the Pauls’ property were not supported by substantial evidence.

       The circuit court issued a memorandum opinion affirming in part and reversing in

part the hearing examiner’s decision. The circuit court determined that the hearing

examiner did not commit prejudicial legal error by permitting Brandywine to amend its

conditional use application.     The circuit court further determined that the hearing

examiner’s findings with respect to noise impacts and drainage adequacy were supported

by substantial evidence.

       The circuit court disagreed with other conclusions of the hearing examiner. In the

section of its memorandum opinion titled “Master Plan Compliance and Economic Value,”

the circuit court concluded that the hearing examiner erred by considering the Property’s

current use when evaluating the effect of the Project on the character of the neighborhood

and on the economic value of the Pauls’ property. The circuit court found that the hearing

examiner was required to “evaluate the proposed conditional use against the standards of

the RE-2 zone, particularly in light of the fact that the existing conditional use on site (the




Brandywine moved to consolidate the two petitions, and the circuit court granted the
motion to consolidate. The circuit court subsequently granted the County’s motion to
intervene.
                                              10
tennis facility) will be extinguished.” The circuit court reversed and remanded the

agency’s “findings regarding Master Plan compliance and economic value . . . for further

consideration, without reference to the existing conditional use on site.” All parties noted

timely appeals.7

       Additional facts shall be discussed as necessitated by our discussion of the issues

on appeal.

                                       DISCUSSION

I.     Legal Standard

       A conditional use allows a particular use on a property that is not granted to a

property owner by right. Certain uses, designated conditional uses, are permitted only after

a property owner obtains conditional use approval after a reviewing body, such as the

Board, has reviewed and approved an application seeking conditional use approval. See

generally Stanley D. Abrams, Guide to Maryland Zoning.

       When reviewing an administrative decision, including a local government’s

decision to approve a conditional use application, we “look[ ] through the circuit court’s . . .

decision[], although applying the same standards of review, and evaluate[ ] the decision of

the agency.” People’s Counsel v. Surina, 400 Md. 662, 681 (2007). In other words, we



       7
       Brandywine noted an appeal on January 25, 2017. The County noted an appeal on
February 1, 2017. Brandywine and the County are designated the Appellants/Cross-
Appellees. The Pauls noted an appeal on February 8, 2017. WMCCA, Brickyard, and Mr.
Uhre noted an appeal on February 14, 2017. The Neighbors are designated the
Appellees/Cross-Appellants. The Neighbors filed a Motion to Determine Order of Oral
Argument, seeking to be designated the Appellants/Cross-Appellees. We denied the
Neighbors’ motion.
                                              11
“review[] the agency’s decision, not the circuit court’s decision.” Long Green Valley

Ass’n v. Prigel Family Creamery, 206 Md. App. 264, 273 (2012) (citation omitted). We

are limited to evaluating whether there is substantial evidence in the record as a whole to

support the agency’s findings and conclusions and to determining whether the

administrative decision is premised upon an erroneous conclusion of law. Hamza Halici,

et al. v. City of Gaithersburg, 180 Md. App. 238, 248 (2008) (internal quotation marks and

citations omitted).

       The substantial evidence test is defined as “whether a reasoning mind reasonably

could have reached the factual conclusion the agency reached.” Layton v. Howard Cnty.

Bd. of Appeals, 399 Md. 36, 48-49 (2007) (internal quotation omitted). “In applying the

substantial evidence test . . . . [we] must review the agency’s decision in the light most

favorable to the agency, since decisions of administrative agencies are prima facie correct

and carry with them the presumption of validity.” Pollock v. Patuxent Inst. Bd. of Review,

374 Md. 463, 476-77 (2003). “Furthermore, not only is the province of the agency to

resolve conflicting evidence, but where inconsistent inferences from the same evidence can

be drawn, it is for the agency to draw the inferences.” Id. at 477 (internal quotations

omitted).

       We review the Board’s conclusions of law de novo, however, “‘a degree of

deference should often be accorded the position of the administrative agency.’” Assateague

Coastkeeper v. MDE, 200 Md. App. 665, 690 (2011) (quoting Najafi v. Motor Vehicle

Admin., 418 Md. 164, 173–74 (2011)).             Although “[a]n administrative agency’s

interpretation of a statute that the agency administers should ordinarily be given

                                            12
considerable weight by reviewing courts,” Piney Orchard Cmty. Ass’n, 231 Md. App. at

92 (citation omitted), we owe no deference to an agency’s erroneous conclusions of law.

See Bd. of County Com’rs for St. Mary’s County v. S. Res. Mgmt., Inc., 154 Md. App. 10,

34 (2003) (“[W]here an administrative agency renders a decision based on an error of law,

we owe the agency’s decision no deference.”) (citations omitted). “In contrast to

administrative findings of fact, questions of law, including the proper construction of a

statute, are subject to more plenary review by the courts.” Maryland Office of People’s

Counsel v. Maryland Pub. Serv. Comm’n, 226 Md. App. 483, 501 (2016) (quoting Office

of People’s Counsel v. Maryland Pub. Serv. Comm’n, 355 Md. 1, 14 (1999)). It is the

appellant’s burden, however, to establish that the agency erred as a matter of law.

Assateague Coastkeeper, 200 Md. App. at 690.

II.    Brandywine’s Amendment of the Conditional Use Application

       The Pauls assert that the hearing examiner committed prejudicial legal error by

failing to conduct a fair and impartial hearing. The Pauls contend that, by inviting

Brandywine to modify their application and file new plans to respond to issues raised by

the opposition, the hearing examiner improperly aligned himself with Brandywine and

thereby violated the Pauls’ rights to due process. In our view, the Pauls mischaracterize

the nature of the hearing examiner’s conduct. As we shall explain, the hearing examiner

acted within the scope of his discretion in permitting the amended conditional use

application.   We reject the Pauls’ assertion that the hearing examiner’s conduct in

suggesting and allowing the amendments was improper.



                                           13
       The Pauls acknowledge that “under appropriate circumstances . . . an application

that is subject to an administrative hearing process might be able to be amended.” They

emphasize that “[h]ere, the issue is the impropriety of the tribunal in, essentially, aligning

itself with the applicant.” First, we observe that although the Pauls challenge the hearing

examiner’s impartiality on appeal, this particular issue was not raised before the hearing

examiner. Such an allegation could have been raised through a motion for recusal. See

Regan v. State Bd. of Chiropractic Exam’rs, 355 Md. 397, 408-10 (1999) (discussing

recusal in the administrative context). The issue before the hearing examiner was whether

the amendment of the application was permissible under the zoning ordinance, not whether

the hearing examiner had aligned himself with Brandywine. Arguably, this issue is not

preserved. See Halici, supra, 180 Md. App. at 249 (“[A] party who knows or should have

known that an administrative agency has committed an error and who, despite an

opportunity to do so, fails to object in any way or at any time during the course of the

administrative proceedings, may not thereafter complain about the error at a judicial

proceeding.”) (internal quotation omitted).

       Furthermore, assuming arguendo that issues relating to the hearing examiner’s

alleged bias are properly before this Court, we observe that the record as whole reflects

that the Pauls’ assertions are without merit and fail to overcome the “ strong presumption

in Maryland” that judges, as well as decision-makers in judicial or quasi-judicial

proceedings, “are impartial participants in the legal process, whose duty to preside when

qualified is as strong as their duty to refrain from presiding when not qualified.” Regan,

supra, 355 Md. at 410-11.

                                              14
       Our review of the record as a whole leads us to conclude that the hearing examiner

did not impermissibly align himself with Brandywine by suggesting and permitting the

amendments to the conditional use application, thereby depriving the Pauls of due process.

Indeed, administrative proceedings are inherently more flexible than judicial proceedings.

See Cecil Cty. Dep't of Soc. Servs. v. Russell, 159 Md. App. 594, 612–13, (2004)

(“Procedural due process in administrative law is recognized to be a matter of greater

flexibility than that of strictly judicial proceedings.”) (quotation omitted). “The concept of

due process requires that we examine ‘the totality of the procedures afforded rather than

the absence or presence of particularized factors.’” Id. (quotation omitted).

       The Pauls assert that it was improper for the hearing examiner to suggest that

Brandywine make any changes to its application. The OZAH rules, however, grant the

hearing examiner the authority to “regulate the course of the hearing” and “produce

evidence when necessary.”        Moreover, the zoning ordinance similarly reflects the

flexibility of the administrative proceeding, providing that the hearing examiner may

“extend the time for closing the record, either to a time certain or for a reasonable time . . .

if the [h]earing [e]xaminer finds additional information or government action is necessary

on any relevant issue.” Z.O. § 7.6.2.B.3.b.

       Furthermore, we emphasize that the hearing examiner informed Brandywine that it

could choose to proceed with its original conditional use application -- which had already

been recommended for approval by the Technical Staff and the Planning Board -- or

proceed by amending the application to ameliorate the concerns raised by the Pauls at the



                                              15
hearing.8 After electing to proceed with the amended application, Brandywine recalled its

witnesses and presented two additional witnesses to testify as to the amended plans. The

Pauls assert that the hearing examiner improperly relieved Brandywine of its burden of

proof. We disagree. Indeed, the record reflects that Brandywine propounded evidence and

appropriately bore the burden of establishing that the Project satisfied all of the applicable

standards for the approval of a conditional use.

       The Pauls assert that their due process argument “is not about notice and opportunity

to be heard” but, rather, “is much more fundamental.” The crux of the Pauls’ assertion is

that the hearing examiner violated due process by suggesting Brandywine amend its

application in response to the issues raised by the Pauls. Notice and opportunity to be heard

are, however, the critical issues when determining whether a party has been deprived of

procedural due process. We have emphasized, in the context of cases considering “the

authority of administrative agencies to rely on post-hearing evidence, as long as there exists

opportunity for cross-examination and rebuttal” does “not depend upon which side the

additional evidence supports or upon the weight of the additional evidence compared with

the evidence at the initial hearing.” Maryland State Police v. Zeigler, 330 Md. 540, 561

(1993). The Pauls were provided with notice of the amended application and a full




       8
        The hearing examiner explained: “[Brandywine] doesn’t have to make any of these
changes, they can go forward with their plans exactly as they are and then I will have to
evaluate it in the context of all the evidence I’ve heard.”
                                             16
opportunity to be heard.9 The Pauls, therefore, were not deprived of procedural due

process.

       In addition to challenging the impartiality of the hearing examiner, the Pauls

challenge the hearing examiner’s reasoning for accepting the amended application

submitted by Brandywine.10 As we shall explain, the amendments were permissible under

the zoning ordinance and OZAH rules.

       The Pauls contend that the hearing examiner improperly relied upon OZAH Rule

22.0 to support his acceptance of the amended application. The Pauls assert that the hearing

examiner’s interpretation of Rule 22.0 is inconsistent with Z.O. § 59-7.3.1.D.3.a, and that

the zoning ordinance is controlling rather than Rule 22.0. In our view, no conflict exists

between the ordinance and the rule.




       9
         The Pauls contend that Brandywine failed to include summaries of expert
testimony with the amendments to the application in violation of OZAH Rule 3.4.3,
depriving them of notice. Rule 3.04, however, governs only the applicant’s pre-hearing
submission which must be filed and served at least thirty days before the initial hearing
date. Furthermore, the Pauls do not -- and cannot -- dispute that they received copies of
the amendments as well as notice from the hearing examiner. The Pauls took advantage of
their opportunity to be heard by cross-examining Brandywine’s witnesses about the
amended application and by providing rebuttal testimony.
       10
          The Pauls repeatedly emphasize that Brandywine never formally filed a motion
to amend the conditional use application for the Project. Although the Pauls are correct
that Brandywine did not file a particular paper titled “Motion to Amend,” the record reflects
that Brandywine’s December submission of an amended application, including a detailed
cover letter and technical plans, amounted to a motion to amend and put all parties on
notice of the proposed changes. The hearing examiner did not err by treating the
amendments as a motion to amend the conditional use application. See Corapcioglu v.
Roosevelt, 170 Md. App. 572, 590 (2006) (“It is well established in Maryland law that a
court is to treat a paper filed by a party according to its substance, and not by its label.”).

                                              17
      OZAH Rule 22.0 governs modifications to a conditional use application, providing

that “[a]pplicants may modify a conditional use application before the public hearing by

filing a motion to amend the application with the [h]earing [e]xaminer.” Rule 22.3

provides that “[n]o written notice is required for amendments made during a public

hearing.”

      Z.O. § 59-7.3.1.D.3., titled “Amendment of an Application,” provides:

             An applicant may amend the application before the hearing if
             the [h]earing [e]xaminer approves a motion to amend after
             giving 10 days’ notice to all parties entitled to original notice
             of filing. If an amendment would materially alter an
             applicant’s proposal or evidence, the [h]earing [e]xaminer may
             postpone the hearing to a date that permits all interested parties
             adequate time to review the amendment.

Z.O. § 59-7.3.1.D.3 is entirely silent as to the amendment of an application during a

hearing. We reject the Pauls’ characterization of the silence of the zoning ordinance on

this issue as somehow forbidding amendment during a hearing. The statutory framework

of the zoning ordinance embraces flexibility in the conditional use approval process in

order to seek compatibility between a proposed project and the surrounding neighborhood.

See Z.O. § 59-7.3.1.F.1.a (permitting the hearing examiner to “supplement the specific

requirements of this Chapter with any other requirements necessary to protect nearby

properties and the general neighborhood”); Z.O. § 59-3.3.2.E.2.C.ii.(i) (permitting the

hearing examiner in conditional use applications for residential care facilities to “modify

any standards to maximize the compatibility of the building with the residential character

of the surrounding neighborhood.”).



                                            18
       The Pauls further assert that the hearing examiner improperly relied upon this

Court’s     decision   in   Concerned    Citizens   of    Great    Falls,   Maryland     v.

Constellation-Potomac, L.L.C., 122 Md. App. 700 (1998), when he determined that the

amendment process was permissible because the parties had been given a fair opportunity

for comment and cross-examination. The Pauls assert that the holding of Constellation is

inapplicable to the instant case.

       Constellation involved a petition for a special exception for the construction and

operation of a senior care home. 122 Md. App. at 704. In that case, the Board of Appeals

for Montgomery County accepted plans amended by the applicant on the final day of

hearings11 and closed the record without granting the opposing parties additional time to

respond to the amended plans. Id. at 706. We held that the Board committed prejudicial

error when it permitted the applicant to submit the amended plans and closed the record.

Id.   The hearing examiner discussed our holding in Constellation, determining that

Constellation stands for the proposition that amendments to a conditional use plan during

the course of a hearing for the purpose of enhancing compatibility, with sufficient notice

to opposing parties and an opportunity to respond, is permitted. We agree that this is the

correct reading of Constellation, and we are entirely unpersuaded by the Pauls’ assertions

to the contrary.12 In the present case, unlike Constellation, the opposing parties were


       11
         The applicant had submitted additional revisions during the hearings, without
objection.
       12
         The Pauls attempt to distinguish Constellation by emphasizing that the earlier
revisions submitted in Constellation were unopposed and that the amendment on the final
day of the hearing was submitted by the applicant. The Pauls again urge that, in this case,
                                            19
provided with sufficient notice of the revisions to Brandywine’s conditional use application

and were provided with the opportunity to respond.

       The record as a whole reflects that the hearing examiner requested that Brandywine

consider amending the Project in order to assuage various concerns expressed by the parties

in opposition. The hearing examiner did not coerce Brandywine to make any changes.

After Brandywine submitted revised plans, the hearing examiner accepted the plans into

evidence after providing appropriate notice to all parties.      Furthermore, the hearing

examiner provided the opposing parties the opportunity to respond to the amended

application.   For these reasons, we hold that the hearing examiner did not commit

prejudicial legal error by suggesting that Brandywine make certain modifications to the

Project and thereafter permitting the amendment of Brandywine’s conditional use

application.

III.   The Board’s Substantive Determinations

       We next turn our attention to the hearing examiner’s application of the zoning

ordinance standards to Brandywine’s application and ultimate decision to grant the

conditional use application. The Neighbors take issue with the hearing examiner’s findings

and conclusions on the Project’s conformance with the master plan and compatibility of

the surrounding residential neighborhood, noise impacts of the Project, adequacy of storm




no motion to amend was ever filed by Brandywine, but rather that the hearing examiner
“told Brandywine what to do and it satisfied him.” Again, we reject the Pauls’
characterization of the hearing examiner’s conduct. The hearing examiner did not coerce
Brandywine to make any changes to its application. Rather, the hearing examiner made
suggestions to enhance compatibility. As we explained supra, this was not improper.
                                            20
drainage for the Project, and the Project’s effect on the economic value of the Pauls’

property. As we shall explain, we shall hold that the hearing examiner’s findings and

conclusions were supported by substantial evidence and premised upon accurate

conclusions of law.

       A.     Compatibility with Surrounding Neighborhood and Conformance with
              Master Plan

       As discussed supra, the circuit court reversed the hearing examiner’s findings

regarding conformance with the applicable master plan, having determined that the hearing

examiner was required to “evaluate the proposed conditional use against the standards of

the RE-2 zone, particularly in light of the fact that the existing conditional use on site (the

tennis facility) will be extinguished.” On appeal, Brandywine and the County assert that

the circuit court erred and that the hearing examiner’s findings as to neighborhood impact

and master plan conformance were correct. The Neighbors contend that the hearing

examiner inappropriately considered the departing conditional use when considering

whether the Project would alter the character of the residential neighborhood.            The

Neighbors further take issue with the hearing examiner’s finding that the Project

substantially conforms with the applicable master plan.

              1.      Residential Neighborhood

       The zoning ordinance requires that the hearing examiner, in order to approve a

conditional use application, find that the proposed project “is harmonious with and will not

alter the character of the surrounding neighborhood in a manner inconsistent with the plan.”

Z.O. § 59-7.3.1.E.1.d. The zoning ordinance further requires that “[a]ny structure to be


                                              21
constructed, reconstructed, or altered under a conditional use in a Residential Detached

zone must be compatible with the character of the residential neighborhood.” Z.O. § 59-

7.3.1.E.2.

       The hearing examiner specifically addressed both of the above-referenced

provisions of the zoning ordinance. With respect to whether the Project “is harmonious

with and will not alter the character of the surrounding neighborhood in a manner

inconsistent with the plan,” see Z.O. § 59-7.3.1.E.1.d, the hearing examiner observed that

“[t]he surrounding neighborhood is by no means exclusively defined by single-family

residences.” The hearing examiner observed that “[a] tennis club and related facilities

currently sit on the subject site” and the Falls Road Golf Course, Manor Care and Arden

Courts assisted living facilities, Normandie Farms restaurant, and the Bullis School are

nearby. The hearing examiner concluded that “[a]lthough the Pauls’ residence and other

homes are within the neighborhood to the west of the [Property], the addition of the

[Project] would not be ‘alter[ing] the character of the surrounding neighborhood,’ which is

the question posed by the provision.” The hearing examiner concluded that the Project

“will be harmonious with the neighborhood.” The hearing examiner observed that this

issue “must be evaluated on a comparative basis . . . because one cannot evaluate whether

the neighborhood would be altered without considering what is presently there.” 13




       13
          The hearing examiner similarly concluded that whether the Project will unduly
reduce the economic value of the neighbor’s property must be measured while considering
the existing use on the Property. We discuss this issue infra.
                                            22
       The hearing examiner separately addressed whether the Project was “compatible

with the character of the residential neighborhood” as required by Z.O. § 59-7.3.1.E.2. The

examiner observed that Z.O. § 59-7.3.1.E.2 “requires an examination of the compatibility

of the [Project] with the character of the residential neighborhood in which it is located.”

The hearing examiner observed that the question is “similar to the one raised by [Z.O. §

59-7.3.1.E.1.d.], above, which asked whether the proposed use will be harmonious with

the neighborhood or would alter its character.”         The hearing examiner, however,

determined that “in answering the compatibility question raised by § 59-7.3.1.E.2., the

Hearing Examiner will not consider the existing use on the site because it will be gone if

the subject application is approved.” He further emphasized that “[t]he compatibility is

not whether the proposed replacement will be more compatible than the existing use on the

site, but whether the proposed use will be compatible with the remaining neighborhood

after the existing use is replaced.”

       After setting forth the issue under determination, the hearing examiner analyzed the

Project and the particular residential neighborhood in which the Property is located. The

hearing examiner observed that “[e]ven without reference to the existing tennis facility, the

particular residential neighborhood in question is somewhat unusual in that it is dominated,

at least in the immediate vicinity of the [Project], by uses that are distinctly not single-

family residential in character - a nursing home (Manor Care); and assisted living facility

(Arden Courts); and a golf course (Falls Road Golf Course). In addition, the hearing

examiner noted that “[t]wo other major non-residential uses are also in the defined

neighborhood, the Normandie Farms restaurant, just to the south of the Manor Care facility,

                                             23
and the Bullis School, located just across Falls Road from the golf course.” The hearing

examiner emphasized that there is only one single-family residential use abutting the

Property, namely, the Pauls’ residence. The hearing examiner concluded that although “a

significant portion of the neighborhood to the west of the site is occupied by single-family

residences, they clearly are not the predominant part of the existing neighborhood

especially in the immediate vicinity of the [Property].”

       With respect to the style of the Project, the hearing examiner credited the testimony

of architect Hal Bolton, who testified that the Project is “designed in an English Tudor

style . . . similar to many of the residences in the Potomac neighborhood.” Residential

features include chimney pods, a rooftop cupola, Tudor detailing, residential windows,

copper trim along the roof edge, architectural shingles, a pitched roof, dormers and

masonry fireplaces and chimneys, and stone clad exterior walls. The hearing examiner

quoted from the Technical Staff’s report, observing that “[t]hese architectural elements

wrap around the entire building facade for a cohesive look from all directions.” The

hearing examiner concluded “that the proposed use, a residential care facility designed with

residential style architecture, is not out of character with this neighborhood.”

       The hearing examiner then turned his attention to whether the Project was

compatible with the immediate neighbors, specifically, the Pauls. The hearing examiner

considered testimony from the Pauls’ land planner, James Noonan, who testified that the

Project would not be compatible with the Pauls’ property. Mr. Noonan had testified that

the structure of the Project was “fairly bulky” and would be “quite easily” visible from the

Pauls’ property “during leaf-off conditions.” The hearing examiner also discussed the

                                             24
testimony of Brandywine’s land planning expert, Joshua Sloan. Mr. Sloan testified that

the Project would be compatible with the Pauls’ property, even without considering the

subsequent revisions in which the height of the side facing the Pauls’ property was reduced

by one floor. Mr. Sloan explained that most of the homes in the area were “two and a half

stories” tall, due to their peaked roofs. The hearing examiner additionally discussed the

testimony of Brandywine’s architect, Mr. Bolton, explaining that “[m]any of the homes in

the neighborhood . . . reach up similar in height to where this building is.” The hearing

examiner also considered the Technical Staff’s evaluation of this issue, observing that

Technical Staff concluded that the Project “is compatible with the character of the

residential neighborhood.” The hearing examiner further observed that the Planning Board

“generally agreed with the analysis of compatibility in the Technical Staff report.”

       With respect to the Pauls’ opposition to the Project, the hearing examiner explained

that he understood that their “opposition is heartfelt,” but “that does not mean that their

fears will be realized or that they reflect the actual impacts of the proposed structure, as

modified through the hearing process.” The hearing examiner emphasized that the Pauls’

home is “much closer” to the Arden Courts facility than it would be to the Project. The

hearing examiner also found it “worthy of note” that the Board, several years prior, “faced

the same sorts of objections to the Manor Care special exception as the ones raised in this

case . . . and found that it would be compatible with the neighborhood, even though the

Board recognized that the corner of the assisted living center would be only 60 feet from

the Pauls’ property line.” For these reasons, the hearing examiner found that the Project

was compatible with the Pauls’ property.

                                            25
       The Neighbors assert that the hearing examiner’s analysis of the compatibility of

the Project with the residential neighborhood was based upon an incorrect application of

the law. Specifically, the Neighbors contend that the hearing examiner inappropriately

considered the departing conditional use when evaluating the Project’s compatibility with

the residential neighborhood. The Neighbors cite the Zoning Ordinance’s intent statement

for the RE-2 zone, emphasizing that “[t]he intent of the RE-2 zone is to provide designated

areas of the County for large-lot residential uses. The predominant use is residential in a

detached house.” Z.O. § 59-4.4.4.A. For this reason, the Neighbors assert that the

departing use should never be considered by the hearing examiner, and, instead, the hearing

examiner should compare the compatibility of the Project with the residential

neighborhood as compared to a scenario in which the Property was redeveloped with

large-lot single-family homes. Brandywine asserts that it was proper for the hearing

examiner to evaluate Z.O. § 59-7.3.1.E.1.e taking the existing use into consideration, and

to evaluate Z.O. § 59-7.3.1.E.2 without taking the prior use into consideration.

       The Neighbors attempt to apply a bright line rule forbidding any consideration of

the departing use whatsoever. They argue that comparing the departing conditional use

with its proposed successor is legal error because Z.O. § 59-7.3.1.E.2 mandates that the

proposed conditional use “be compatible with the character of the residential

neighborhood.” The Neighbors characterize this provision of the zoning ordinance as the

local incarnation of the statewide legal framework for evaluation of conditional uses set

forth in People’s Counsel for Baltimore County v. Loyola College in Maryland, 406 Md.
54 (2008). In People’s Counsel, the Court of Appeals explained that the “analytical overlay

                                            26
for applications for individual [conditional uses] is focused entirely on the neighborhood

involved in each case.” Id. at 102. The Court reiterated the “often-quoted” standard set

forth in Schultz v. Pritts, 291 Md. 1 (1981):

              We now hold that the appropriate standard to be used in
              determining whether a requested special exception use would
              have an adverse effect and, therefore, should be denied is
              whether there are facts and circumstances that show that the
              particular use proposed at the particular location proposed
              would have any adverse effects above and beyond those
              inherently associated with such a special exception use
              irrespective of its location within the zone.

People’s Counsel, supra, 406 Md. at 102 (quoting Schultz, supra, 291 Md. at 15). The

Court explained that “Schultz speaks pointedly to an individual case analysis focused on

the particular locality involved around the proposed site.” Id.

       Nowhere in People’s Counsel, Schultz, or the Montgomery County Zoning

Ordinance is there a strict rule categorically prohibiting the consideration of a departing

conditional use in any manner whatsoever. In our view, the appropriate standard is

somewhat more nuanced. Indeed, the neighborhood in which the Property is located is

zoned R-2 residential, and the use of the Property permitted by right is large-lot, single-

family homes.     While the appropriate standard is certainly not whether a proposed

conditional use is more compatible or less compatible than a departing use, the well-

established standard requires an analysis focused on a particular locality. The record in the

present case reflects that the hearing examiner properly considered the specific residential

neighborhood surrounding the Property when considering whether the Project would be

compatible with the neighborhood. As the hearing examiner explained, and as we set forth
27
supra, this particular neighborhood included a wide range of non-residential uses,

including services for the elderly, a restaurant, a school, and a golf course.

       Furthermore,    we    agree   with    the   hearing   examiner’s    recognition   that

Z.O. § 59-7.3.E.1.d, the factor regarding whether a proposed use “is harmonious with and

will not alter the character of the surrounding neighborhood in a manner inconsistent with

the plan,” implicitly requires a consideration of the current state of the neighborhood.

“Alter” is defined as “to make different without changing into something else.” Alter,

Merriam–Webster, http://www.merriam-webster.com/dictionary/alter.            As the hearing

examiner observed, “one cannot evaluate whether [a] neighborhood would be altered

without considering what is presently there.” The question before the examiner was

whether the Project would alter the character of the neighborhood, i.e., make the

neighborhood’s character different from what it previously was. In these circumstances,

the hearing examiner did not err in considering the existing tennis facility.

       To be sure, it would be inappropriate for the hearing examiner to simply weigh a

departing conditional use against a proposed conditional use and permit any proposed

conditional use that is somehow more compatible or less adverse to the residential character

of the neighborhood than the departing use. Critically, this is not what the hearing

examiner did in this case. The hearing examiner carefully considered requirements set

forth in the zoning ordinance and applied them to the circumstances of the particular

application under consideration.     Accordingly, we hold that the hearing examiner’s

findings with respect to neighborhood compatibility were supported by substantial

evidence and premised upon accurate conclusions of law.

                                             28
              2.     Substantial Conformance with the Master Plan

       The Neighbors further take issue with the hearing examiner’s determination that the

Project substantially conformed with the recommendations of the applicable master plan.

The applicable master plan involved in this case is the 2002 Potomac Subregion Master

Plan. The hearing examiner recognized that “the proper interpretation of the master plan

was hotly disputed in this case.”

       The hearing examiner heard testimony from various witnesses about the Project’s

conformance with the master plan, much of which was summarized in the hearing

examiner’s report and decision. Various witnesses for the neighbors expressed concerns

about issues relating to the green wedge, overconcentration of conditional uses, traffic

problems and compatibility, and specific master plan references to five specific sites as

appropriate for senior housing. The hearing examiner observed that the plain language of

the master plan provides that “[s]enior housing is appropriate throughout the Subregion

wherever zoning permits this use, either by right or as a special exception use.” The hearing

examiner found that “[t]he fact that the [master p]lan also mentions five locations which it

identified as probably appropriate does not mean that it excludes other possible locations

‘throughout the Subregion.’”

       The hearing examiner discussed the expert testimony presented on the issue of

master plan conformance, observing that the Neighbor’s expert land planner, James

Noonan, “did not testify with regard to [m]aster [p]lan conformity.” The hearing examiner

emphasized that, “[i]n contrast, [B]randywine’s land planner, Joshua Sloan . . . found that

the [Project] ‘was in conformance with [m]aster [p]lan recommendations.’”

                                             29
       The hearing examiner further discussed the Technical Staff’s findings with respect

to master plan conformity, and specifically, addressed the particular issues raised by the

opposition. The Technical Staff observed that the master plan “seeks to maintain the low-

density ‘green wedge’; however, as observed by [Technical] Staff, a residential care facility

is allowed as a conditional use. The proposed use meets the specified standards and

provides ample landscaping and screening from the neighboring uses.”

       The hearing examiner quoted from the Technical Staff’s analysis of conditional use

policy as set forth in the master plan, observing that the Property was not a highly visible

site and that “building design, landscaping and screening . . . further complement its

surroundings.” With respect to avoiding an excessive concentration of conditional uses

along major transportation corridors, the hearing examiner observed that Technical Staff

found that “the site is not highly visible from Falls Road . . . and will not create additional

traffic burdens.” Technical Staff further addressed the master plan’s identification of

particular areas as appropriate for senior housing:

              [T]he [m]aster [p]lan makes specific recommendations . . . of
              the need for additional housing for the elderly to allow
              residents the opportunity to age in place within the community.
              The [m]aster [p]lan recognizes that “[t]he Potomac Subregion
              does not fully meet its residents needs for senior housing
              within its boundaries.’ It adds that this need for housing will
              likely increase with time. [Technical] Staff notes that although
              the [m]aster [p]lan identified prime locations for including
              elderly housing, it endorses locating senior housing
              “throughout the Subregion wherever zoning permits this use,
              either by right or as a [conditional use].”




                                              30
The hearing examiner found that “there [was] no expert testimony in [the] record to

contradict the findings of Technical Staff and [Brandywine’s] land planner with regard to

the [m]aster [p]lan.”

       It was entirely appropriate for the hearing examiner to rely upon the Technical

Staff’s detailed analysis of master plan conformance, which had been adopted by the

Planning Board. Archers Glen Partners, Inc. v. Garner, 176 Md. App. 292, 316 (2007),

aff’d, 405 Md. 43 (2008) (explaining that a planning board “is entitled to deference” with

respect to “interpret[ing] and appl[ying], in light of other provisions, the goals, and

limitations contained in generals plans and master plans). See also Maryland-Nat. Capital

Park & Planning Comm’n v. Greater Baden-Aquasco Citizens Ass’n, 412 Md. 73, 110

(2009) (“It is not unreasonable for the Planning Board to rely on a Staff Report . . . if the

Staff Report is thorough, well conceived, and contains adequate findings of fact.”).

       In our view, there is sufficient evidence in the record which would permit “a

reasoning mind [to] reasonably . . . reach[]” the hearing examiner’s conclusion that the

Project substantially conforms with the applicable master plan. Layton v. Howard Cnty.

Bd. of Appeals, 399 Md. 36, 48-49 (2007) (internal quotation omitted). We will not

substitute our judgment for that of the hearing examiner.

       B.     Noise

       The Neighbors assert that the hearing examiner did not correctly address the adverse

non-inherent noise impacts of the Project. Pursuant to Z.O. § 59-7.3.1.E.1.g.ii, the hearing

examiner was required to find that that Project would “not cause undue harm to the

neighborhood as a result of a non-inherent adverse effect alone or the combination of an

                                             31
inherent and a non-inherent adverse effect [as to] noise.” The hearing examiner considered

the potential noise impact of the Project, concluding that “the proposed conditional use,

with the hours of trash pickup and food deliveries along the western driveway restricted by

a condition in Part IV of this Report and Decision, will not create undue harm to the Pauls

or any other neighbors due to noise.”

       The Neighbors assert that Brandywine failed to demonstrate that the Project would

not create noise that would disturb the Pauls’ peaceful enjoyment of their property. The

Neighbors presented testimony from acoustical engineer Gerald Henning before the

hearing examiner. They contend that Mr. Henning’s testimony that the noise associated

with trash and delivery trucks would likely exceed the Montgomery County Noise

Ordinance was “uncontradicted.” The Neighbors further point to Mr. Henning’s testimony

that even noise levels which satisfy the noise limits under the ordinance would still interfere

with the Pauls’ peaceful enjoyment of their property because the noise levels would still

be substantially higher than average backyard ambient noise levels. The Neighbors

contend that there was no testimony that contradicted Mr. Henning’s testimony and

opinions, and, therefore, the hearing examiner should have denied Brandywine’s

conditional use application on this basis.

       The record reflects that the hearing examiner considered the testimony of Mr.

Henning as well as the testimony of Scott Harvey, Brandywine’s acoustical engineering

expert. Mr. Harvey testified that, in his expert opinion, there would not be any significant

adverse noise impacts and that all mechanical equipment could be designed to meet noise

ordinance requirements. In addition, the hearing examiner considered and discussed the

                                              32
Technical Staff’s noise analysis. The hearing examiner emphasized that Technical Staff

recognized that “[t]here may be potential noise impacts from deliveries and trash pick-up,”

but noted that this would be limited to three occurrences per week.            Furthermore,

“evergreen trees and a stone wall enclosure [would] enhance screening already provided

by the existing trees.” The hearing examiner further explained that the Technical Staff’s

initial evaluation with respect to noise predated the December 2015 revisions to the plan

and that the revised plans included relocating the trash enclosure further from the property

line. Additionally, the revisions included a modified vehicle turn-around area “further

away from the property boundary.”

       The hearing examiner considered the evidence presented with respect to the noise

impacts of the Project and weighed the conflicting expert opinions of Mr. Henning and Mr.

Harvey. “It is the province of the administrative agency, not the appellate court, to resolve

conflicting evidence and draw inferences from that evidence.” Balfour Beatty Const. v.

Maryland Dep’t of Gen. Servs., 220 Md. App. 334, 363 (2014). It is not the place of this

Court to substitute our own judgment for that of the hearing examiner and weigh the

credibility of various expert witnesses. Based upon the evidence presented to the hearing

examiner, “a reasoning mind reasonably could have reached the factual conclusion the

[hearing examiner] reached” as to noise impacts.          Id. (internal quotation omitted).

Accordingly, we will not disrupt the agency’s findings as to potential noise impacts of the

Project on appeal.




                                             33
      C.     Stormwater Drainage

      The Pauls take further issue with the hearing examiner’s conclusions as to the

adequacy of stormwater drainage for the Project. Pursuant to Z.O. § 59-7.3.1.E.1.f, the

hearing examiner was required to find that the Project “will be served by adequate public

services and facilities including . . . storm drainage.” The Pauls assert that the hearing

examiner failed to appropriately address and credit the testimony of their expert land

planner, James Noonan, who identified a pipe system included in the plans for the Project

that would purportedly deliver water to the western portion of the Property near the

boundary with the Pauls’ property.

      The hearing examiner expressly identified that “[s]tormwater management was an

issue in this case based upon the Pauls’ testimony that stormwater from the subject site

currently flows onto their land.”    The hearing examiner credited the testimony of

Brandywine’s civil engineer, Donald Mitchell, who confirmed the existing drainage

problem. The hearing examiner further discussed Mr. Mitchell’s testimony about ways in

which the Project would result in improved stormwater conditions on the Pauls’ property:

                    According to the testimony of Mr. Mitchell, the amount
             of stormwater flowing from the subject site onto the Pauls’
             property will be dramatically reduced by the stormwater
             management facilities provided for the new use. Mr. Mitchell
             introduced a diagram to demonstrate that:

                    . . . in existing conditions approximately half an
                    acre or 20,473 square feet of surface area flows
                    by gravity across the ground and flows into the
                    Pauls’ property. In proposed condition, this
                    drainage area is reduced by 96.4 percent to a net
                    746 square feet of surface drainage area that in


                                           34
                     ultimate conditions will be flowing to the Pauls’
                     property at this northwestern apex of the site.

              Mr. Mitchell noted that these results are not only an
              improvement from current conditions, but also an
              improvement from that which would have been achieved under
              [Brandywine’s] original plans.

(References to the administrative record omitted.) The hearing examiner further found that

Brandywine’s “engineering evidence was unrefuted at the hearing.” For these reasons, the

hearing examiner concluded “that the proposed changes will be a net benefit to the

environment and will dramatically reduce stormwater runoff from the [Property] onto the

Pauls’ property.”

       On appeal, the Pauls acknowledge that they “did not challenge the accuracy of th[e]

surface area computation” credited by the hearing examiner. Instead, they argue that the

hearing examiner addressed “only one aspect of stormwater management” and that the

hearing examiner failed to discuss the pipe system identified by Mr. Noonan. The Pauls

are correct that the hearing examiner did not mention Mr. Noonan’s testimony on this topic.

Critically, although this particular testimony was not addressed in the hearing examiner’s

report, we have explained that “[t]he opportunity for ‘meaningful’ review [of an

administrative decision] is not necessarily an opportunity for exhaustive review of every

possible basis for a petitioner’s challenge.” Accokeek, Mattawoman, Piscataway Creeks

Communities Council, Inc. v. Maryland Pub. Serv. Comm’n, 227 Md. App. 265, 288, aff’d

451 Md. 1 (2016). Furthermore, Mr. Noonan did not testify as an expert in stormwater

management, and the hearing examiner specifically commented upon Mr. Noonan’s lack



                                            35
of expertise in this area. Accordingly, we reject the Pauls’ challenge to the hearing

examiner’s finding with respect to the adequacy of stormwater drainage.

       D.     Undue Harm to the Economic Value of the Pauls’ Property

       Last, we address the Neighbors’ challenge to the hearing examiner’s conclusion that

the Project would not cause undue harm to the economic value of the Pauls’ property. On

appeal, the Neighbors raise multiple challenges to the hearing examiner’s conclusion on

this issue. The Neighbors assert that the hearing examiner erred by considering the

presence of the tennis facility when evaluating undue harm to the economic value of the

Pauls’ property. The Neighbors further assert that the hearing examiner improperly

conflated the economic value of the Pauls’ property with the fair market value of the Pauls’

property. We are unpersuaded by either contention, but we address each in turn.

              1.     Consideration of Tennis Facility

       The hearing examiner analyzed whether the Project would cause “undue harm to

the neighborhood as a result of . . . adverse effect” in the category of “economic value . . .

of abutting and confronting properties” as required by Z.O. § 59-7.3.1.E.g.i. The hearing

examiner observed that this analysis must be evaluated “on a comparative basis” taking

into account the existing tennis facility because a determination of “[w]hether the proposed

new use on the [Property] will unduly reduce the economic value of the neighbor’s

property, in comparison with its present economic value . . . cannot be measured without

considering the economic impact on the neighbor of the existing use.”

       When considering whether the Project caused undue harm to the economic value of

the Pauls’ property, the hearing examiner considered testimony from the Pauls’ expert

                                             36
witness, Ronald Danielian, and Brandywine’s expert witness, Donald Boucher. Mr.

Danielian, a realtor, testified that the Project would have a stronger detrimental effect on

the value of the Pauls’ property than the tennis facility had previously. Mr. Boucher

disagreed. The hearing examiner credited Mr. Boucher’s testimony, finding that “the

economic impact of the [Project] on the Pauls’ property is likely to be no greater than the

economic impacts of the existing tennis facility, the Manor Care facility and the Arden

Courts facility, all of which are already adjacent to the Pauls’ property.” The hearing

examiner explained that “[i]f there were only single-family residences adjacent to the

Pauls’ property,” his “conclusion might be been different.”         The hearing examiner

explained:

              [H]owever, with the already existing adjacent facilities, the
              Hearing Examiner must conclude that the replacement of an
              existing impactful tennis facility with the proposed facility,
              designed to look residential in appearance, will not materially
              change the economic impacts on the Pauls’ property.

       The Neighbors assert that it was error for the hearing examiner to consider the

current economic value of the Pauls’ property, with the tennis facility next door, when

evaluating the Projects effect on the Pauls’ property’s economic value. Instead, the

Neighbors propose that the economic value of the Pauls’ property with the Project next

door should be evaluated against the economic value of the Pauls’ property with two

hypothetical detached single-family residences next door. The Neighbors assert that such

an analysis is reasonable if one assumes development of the Property “with houses as large

as any in the neighborhood, or possibly even larger, as development standards would

permit.”

                                            37
       We disagree that such a hypothetical analysis is the appropriate standard. The

zoning ordinance specifically requires an analysis of whether a proposed conditional use

will cause “undue harm to the neighborhood” by causing an “adverse effect” to the

“economic value . . . of abutting and confronting properties.” Z.O. § 59-7.3.1.E.g.i. In

order to determine whether there is likely to be an adverse effect on the economic value of

a particular property, one needs to have a baseline for comparison.            Principles of

conditional use/special exception jurisprudence dictate that the analysis must consider the

proposed conditional use’s potential effects on the specific locality involved, not to a

typical neighborhood within the same zone. See, e.g., Montgomery Cty. v. Butler, 417 Md.
271, 305, 9 A.3d 824, 844 (2010) (“[I]t is for the zoning board to ascertain in each case the

adverse effects that the proposed use would have on the specific, actual surrounding area.”)

(emphasis in original).

       Similarly, the effect of a proposed conditional use on a neighboring property’s value

must be evaluated against the specific, actual current value of the property, not against a

theoretical value based upon a hypothetical alternative for the proposed conditional use

site. Indeed, we have further concerns about the actual feasibility of such an analysis. The

Neighbors urge that the analysis could be undertaken by assuming development with

houses “as large as any in the neighborhood,” but the effect on an abutting property’s

economic value could vary significantly depending upon the property’s location on the lot,

landscaping, and architectural style. For these reasons, we hold that the hearing examiner

properly considered the effect of the Project on the economic value of the Pauls’ property,

taking into consideration the existing tennis facility.

                                              38
              2.     Economic Value/Fair Market Value

       The Pauls assert that the hearing examiner failed to recognize the distinction

between “economic value” and “fair market value” and inappropriately evaluated the

evidence with a viewpoint that the distinction between the two was “not consequential.”

The Pauls further contend that this was legal error.

       The hearing examiner expressly addressed this issue in his report and decision:

              There was a considerable exchange throughout the hearing as
              to whether the inquiry should be addressed to economic value,
              market value or fair market value, and how to factor in the
              differing expertise of the competing experts (Mr. Danielian for
              the opposition and Mr. Boucher for the Applicant), with the
              Applicant’s expert being qualified as a real estate appraiser and
              the oppositions’ expert being qualified as a realtor. For
              purposes of this hearing, the distinction between these terms is
              probably not consequential. Although Mr. Danielian’s
              testimony may be couched in terms of market price and Mr.
              Boucher’s testimony is couched in terms o[f] appraised value,
              they are actually both addressing the same issue -- the potential
              for adverse effects from having a conditional use next door,
              which the Zoning Ordinance capsulizes in the term “economic
              value.” The Hearing Examiner will evaluate the effects on
              economic value because that is the standard specified in
              Section 59-7.3.1.E.1.g of the Zoning Ordinance.

The Pauls contend that “economic value” is defined as “concrete purchasing power; the

specific quantity of another object for which a given object can be exchanged; a price which

can be actually obtained.” For this definition, they cite the fourteenth definition of “value”

in Webster’s New International Dictionary of the English Language, Second Edition

(G.&C. Merriam Company, Springfield, Mass. 1947). Mr. Danielian testified that unlike

a fair market value based upon an appraisal -- which is a subjective judgment based upon



                                             39
various factors -- the economic value of a property “is the actual price of the property” as

agreed by a buyer and a seller.

       Although we recognize, on a theoretical level, the distinction the Pauls attempt to

draw between economic value and fair market value, we agree with the hearing examiner

that the precise distinction is not particularly relevant to the analysis. The requisite

standard under the zoning ordinance is an evaluation of the effect of a particular conditional

use on the value of an adjoining property.

       Critically, the hearing examiner specifically explained that he was evaluating the

effect on the Pauls’ property’s “economic value because that is the standard specified in

Section 59-7.3.1.E.1.g of the Zoning Ordinance.” Accordingly, we reject the Pauls’

assertion that the hearing examiner failed to apply the correct standard. We, therefore,

affirm the opinion of the Montgomery County Board of Appeals and remand the case to

the circuit court for entry of an order affirming the actions of the Board.

                                    JUDGMENT OF THE CIRCUIT COURT FOR
                                    MONTGOMERY COUNTY AFFIRMED IN PART
                                    AND REVERSED IN PART. CASE REMANDED
                                    TO THE CIRCUIT COURT FOR ENTRY OF AN
                                    ORDER AFFIRMING IN ITS ENTIRETY THE
                                    DECISION OF THE MONTGOMERY COUNTY
                                    BOARD OF APPEALS. COSTS TO BE PAID BY
                                    THE APPELLEES/CROSS-APPELLANTS.




                                             40